Exhibit 10.13

 

THE PNC FINANCIAL SERVICES GROUP, INC.

OUTSIDE DIRECTORS DEFERRED STOCK UNIT PLAN

(As amended and restated effective April 27, 2004)

 

1. Definitions

 

In this Plan, except where the context otherwise indicates, the following
definitions apply:

 

1.1. Account means an unfunded deferred compensation bookkeeping account
established in the name of an Outside Director pursuant to the Plan.

 

1.2. Board means the Board of Directors of the Corporation.

 

1.3. Change in Control has the meaning set forth in the most recent stock
options granted by the Corporation to any of its non-employee directors.

 

1.4. Committee means the committee appointed by the Board to administer the
Plan, all of the members of which are non-employee directors as defined in Rule
16b-3(b)(3)(i) under the Exchange Act or any similar successor rule. Unless
otherwise determined by the Board, the Nominating and Governance Committee of
the Board will be the Committee.

 

1.5. Common Stock means the common stock, par value $5.00 per share, of the
Corporation.

 

1.6. Corporation means The PNC Financial Services Group, Inc. or any successor
thereto.

 

1.7. Date of Grant means the date on which a Deferred Stock Unit is granted by
the Committee or such later date as may be specified by the Committee in
authorizing the grant.

 

1.8. Deferred Stock Unit means a phantom share of the Corporation’s Common
Stock, which may be redeemed and paid only in cash pursuant to the terms of the
Plan.

 

1.9. Effective Date means November 18, 1999 or such later date as may be
specified in the Board resolution adopting the Plan. Any amendment to the Plan
pursuant to Section 15.8 will be effective as of the date such amendment is so
approved or as of such later date as may be specified by the Board in the
resolutions amending the Plan.

 

1.10. Exchange Act means the Securities Exchange Act of 1934 as amended, and the
rules and regulations promulgated thereunder.

 

-1-



--------------------------------------------------------------------------------

1.11. Fair Market Value of a Share means an amount equal to the fair market
value of a Share as determined pursuant to a reasonable method adopted by the
Committee in good faith for such purpose. In the absence of a method of
valuation specifically adopted by the Committee, Fair Market Value will mean the
closing price of a share of Common Stock on the New York Stock Exchange
composite transactions tape on the valuation date, except as otherwise provided
in Article 9, Section 9.2, determined as of such time on the valuation date as
the Corporation’s officers may select for this purpose.

 

1.12. Grantee means an Outside Director to whom Deferred Stock Units have been
granted pursuant to Article 6 and credited to the Grantee’s Account.

 

1.13. Outside Director means a member of the Corporation’s Board of Directors
who is not on the Date of Grant an officer, as defined in Rule 16a-1(f) under
the Exchange Act or any similar successor rule, or employee of the Corporation
or a Subsidiary.

 

1.14. Plan means The PNC Financial Services Group, Inc. Outside Directors
Deferred Stock Unit Plan as amended from time to time.

 

1.15. Share means a share of authorized but unissued Common Stock or a
reacquired share of Common Stock.

 

1.16. Subsidiary means a corporation, bank, partnership, business trust, limited
liability company or other form of business organization that is a consolidated
subsidiary of the Corporation under generally accepted accounting principles.

 

1.17. Valuation Date means March 31, June 30, September 30, and December 31 of
each year, except as otherwise provided in Section 10.1 or Section 15.8. If any
of the preceding dates is not a date on which the New York Stock Exchange is
open for business, then the Valuation Date will be the next preceding date on
which the Exchange is open for business.

 

2. Purpose

 

The Plan is intended to provide a tax-deferred method of compensation to assist
in attracting, retaining, and motivating Outside Directors of outstanding
ability and to promote the identification of their interests with those of the
shareholders of the Corporation.

 

3. Administration; Committee Determinations

 

The Plan will be administered by the Committee or by the Chairman of the
Committee in the exercise of such authority as the Committee may delegate to him
or her from time to time.

 

In addition to any other powers granted to the Committee, it will have the
following powers, subject to the express provisions of the Plan:

 

(a) to determine in its discretion the Date of Grant and number or dollar value
of Deferred Stock Units to be granted to each Outside Director and the terms
upon which Deferred Stock Units may be acquired or forfeited and the terms and
conditions of each grant of Deferred Stock Units, which terms and conditions
need not be identical for each Outside Director;

 

-2-



--------------------------------------------------------------------------------

(b) to construe and interpret the Plan;

 

(c) to make all other determinations and take all other actions necessary or
advisable for the administration of the Plan; and

 

(d) to delegate to officers or managers of the Corporation or any Subsidiary the
authority to perform administrative functions under the Plan.

 

Any determinations made or actions taken by the Committee pursuant to this
Article 3 or pursuant to any other provision of the Plan, including without
limitation pursuant to Article 7 or Section 15.8, will be made or taken by the
Committee in its sole discretion and will be final, binding and conclusive for
all purposes on all parties, including without limitation Grantees and their
beneficiaries.

 

4. Eligibility

 

Deferred Stock Units may be granted to each Outside Director (including
Committee members) serving on the Effective Date of the Plan, or elected or
appointed and duly qualified thereafter.

 

5. Establishment and Termination of Accounts

 

5.1. As of the Effective Date of the Plan, the Corporation will establish an
Account in the name of each Outside Director serving on the Effective Date.

 

5.2. With respect to Outside Directors elected or appointed and duly qualified
after the Effective Date of the Plan, the Corporation will establish an Account
in the name of each such Outside Director as of the date on which he or she is
duly qualified to serve on the Board.

 

5.3. The Corporation will terminate an Account promptly upon the redemption of
all Deferred Stock Units credited to the Account and the distribution of all
cash resulting therefrom, following the death or retirement of the Outside
Director or as otherwise provided in Section 15.8.

 

6. Grant of Deferred Stock Units

 

6.1. Effective as of each Date of Grant specified by the Committee, the
Corporation will credit each Grantee’s Account with the number of Deferred Stock
Units granted by the Committee to that Grantee.

 

-3-



--------------------------------------------------------------------------------

6.2. The Committee may elect to authorize an annual grant of Deferred Stock
Units to each Grantee, as of a Date of Grant specified by the Committee. In such
case, the number of Deferred Stock Units (including fractional Deferred Stock
Units) to be credited to a Grantee’s Account will be calculated by dividing a
dollar amount specified by the Committee by the Fair Market Value of a Share as
of the Date of Grant. Grants authorized by the Committee pursuant to this
Section 6.2 will be credited by the Corporation to each Grantee’s Account as of
each annual Date of Grant until the Committee acts to supersede its standing
grant authorization.

 

6.3. In addition to the annual grants of Deferred Stock Units authorized by
Section 6.2, the Committee may authorize grants on a special or one-time basis
to Outside Directors, as of such Date of Grant and for such purposes as the
Committee may deem necessary or appropriate. The number of Deferred Stock Units
credited to a Grantee’s Account pursuant to such grants will be calculated in
the same manner as specified in Section 6.2 for annual grants.

 

6.4. All Deferred Stock Units granted pursuant to the Plan will be credited
directly to the Grantee’s Account, subject to the terms and conditions of the
Plan and such elections and designations as the Grantee may make pursuant to
Article 8 or as otherwise provided by Section 15.8.

 

7. Adjustments to Deferred Stock Units for Dividends on or Change in Common
Stock

 

7.1. Except as otherwise provided in Section 7.3, in the event of the
declaration of a dividend on Common Stock that is payable in cash or property
other than Common Stock, the Corporation will, on or as promptly as practicable
after the date fixed for payment of such dividend, credit to each Account a
number of Deferred Stock Units (including fractional Deferred Stock Units) equal
in value to the number of Shares of Common Stock which would otherwise have been
purchased with such cash (or, unless otherwise determined by the Committee in
its sole discretion, with the cash value of such property other than Common
Stock) using the methodology in effect pursuant to the Corporation’s Dividend
Reinvestment and Stock Purchase Plan from time to time in effect (“DRP”). Under
the DRP as currently in effect, the purchase price per Share is 100% of the
average of the per Share closing prices of the Common Stock on the New York
Stock Exchange for the last two trading days prior to the date that the dividend
is payable.

 

7.2. (a) Except as otherwise provided in Section 7.3, in the event of the
declaration of a dividend on Common Stock that is payable in the form of Common
Stock, the Corporation will, unless otherwise determined by the Committee in its
sole discretion, on the date fixed for determining the shareholders of the
Corporation entitled to receive such stock dividend, credit each Account with a
number of Deferred Stock Units (including fractional Deferred Stock Units) equal
to the number of Shares (including fractions thereof, even if fractional shares
would not have been issuable) that the Outside Director would have received as a
result of such stock dividend if the Outside Director had been a shareholder of
record on such record date with respect to a number of Shares equal to the
number of Deferred Stock Units credited to the Account on that date.

 

-4-



--------------------------------------------------------------------------------

(b) Except as otherwise provided in Section 7.3, in the event that the Common
Stock is changed into a different number or class of shares of stock of the
Corporation or another corporation, or into cash or other property, or into a
combination thereof, through a corporate transaction (including without
limitation a stock split, spin-off, split-off, recapitalization, merger,
consolidation, or reorganization of or by the Corporation (each, a Corporate
Transaction)), the Deferred Stock Units in each Account will be subject to such
adjustments, if any, in number, class or otherwise as the Committee in its sole
discretion deems appropriate to reflect such Corporate Transaction or
Transactions, including without limitation converting the Deferred Stock Units
in each Account into the notional equivalent cash value of the cash and/or other
property that the Outside Director would have had after and as a result of such
Corporate Transaction if the Outside Director had been a shareholder with
respect to a number of shares of Common Stock equal to the number of Deferred
Stock Units credited to the Account at that time, with the Corporation
thereafter accounting for the value of each such Account under the Plan on the
basis of a notional equivalent cash value credited with interest at a fair
market rate approved by the Committee.

 

7.3 In the case of an Outside Director who elects to receive payment of Deferred
Stock Units either (a) as of the date after the later of the Outside Director’s
retirement from the Board or attainment of age 70, or (b) in installments that
commence or continue on or after the later of such retirement or attainment of
age 70, in lieu of the credits and adjustments to the Outside Director’s Account
otherwise provided for by Section 7.1 and, if and to the extent so determined by
the Committee in its sole discretion, by Section 7.2, the Outside Director’s
Account will, with respect to Deferred Stock Units covered by an election
described in the preceding clauses 7.3(a) or 7.3(b), be credited on or as
promptly as practicable after the date fixed for the payment of the Common Stock
dividend, with a number of Deferred Stock Units (including fractional Deferred
Stock Units) equal in value (determined as hereinafter provided) to the product
of (i) the value (determined as herein provided) of the Deferred Stock Units
credited to the Outside Director’s Account and covered by such election and (ii)
a fair market interest rate approved by the Committee; provided, that for
purposes of this Section 7.3, the value of the Deferred Stock Units credited to
the Outside Director’s Account and the number of additional Deferred Stock Units
to be credited will be determined using the Fair Market Value of a Share as of
the later of the Outside Director’s date of retirement from the Board or
attainment of age 70. Notwithstanding the foregoing provisions, the
Corporation’s officers may instead elect to assign a notional equivalent cash
value to the Deferred Stock Units which would otherwise be credited to the
Outside Director’s Account and to account for the value of the Account covered
by an election described in clauses 7.3(a) or 7.3(b), including interest
credited thereto, on that basis.

 

8. Payment Elections and Beneficiary Designations by an Outside Director

 

8.1. With respect to each grant of Deferred Stock Units, each Outside Director
will have the right to elect: (a) the event or date (which event or date will
not precede the earlier of the date of the Outside Director’s retirement from
the Board or the date on which the Outside Director attains age 70) when the
Deferred Stock Units credited to his or her Account will be redeemed and paid
out in cash; and (b) whether the payment will be in a lump sum or in a
designated number of annual installments, not to exceed ten (10) annual
installments.

 

-5-



--------------------------------------------------------------------------------

8.2. Each Outside Director will also have the right to designate one or more
beneficiaries to receive unpaid amounts in his or her Account in the event of
the Outside Director’s death, in accordance with the administrative procedures
and applicable elections and beneficiary payment options then in effect for the
Plan. Unless otherwise specified by the Outside Director, in the event that a
designated beneficiary dies after beginning to receive payments from the Account
but before the payment of all amounts in the Account due to that beneficiary,
the beneficiary’s estate will be entitled to receive such unpaid amounts in a
lump sum. The estate of a beneficiary who has predeceased the Outside Director
will have no claim to payments under the Plan.

 

8.3. In the event that an Outside Director fails to make a payment election or
beneficiary designation, or all designated beneficiaries have predeceased the
Outside Director, the following default elections or designations will be deemed
to have been made by the Outside Director: (a) the default payment election will
be a lump-sum payment upon retirement from the Board; and (b) the default
beneficiary designation will be the Outside Director’s surviving spouse, or if
none, the Outside Director’s estate.

 

8.4. An Outside Director will have the right to amend or terminate his or her
elections or designations at any time upon completing, signing, dating, and
submitting to the Corporation’s Corporate Secretary Department the form of
agreement provided by the Corporation.

 

Amendments or terminations will be effective as follows. With respect to payment
elections, amendments will be effective on the next subsequent Date of Grant.
Except as otherwise provided in Article 10, such amendment will only apply to
Deferred Stock Units or notional cash value credited (plus adjustments made for
dividends or interest pursuant to Article 7) to the Account after the effective
date of the amendment. The Deferred Stock Units or notional cash value in the
Account immediately prior to the effective date of the amended payment election
will be paid in accordance with the prior payment election or elections. With
respect to beneficiary designations, amendments or terminations will be
effective immediately upon the Corporation’s Corporate Secretary Department’s
receipt of a properly completed, executed, and dated form of agreement.

 

9. Redemption of Deferred Stock Units

 

9.1. The Corporation will redeem Deferred Stock Units credited to an Account at
such times and in such amounts as may be necessary to distribute cash in
accordance with the elections and designations made by an Outside Director
pursuant to Article 8 and the provisions of Article 10 or as otherwise provided
in Section 15.8.

 

9.2. In the case of an Outside Director who elects to defer the receipt of
Deferred Stock Units until retirement from the Board or attainment of age 70, or
in the event an Outside Director elects to receive payment in the manner
described in Section 9.3 or pursuant to Section 10.3, Deferred Stock Units
covered by such an election will be valued as of the applicable Valuation Date
at the higher of the following: (a) the Fair Market Value of a Share on the
Valuation Date; or (b) the average Fair Market Value of a Share for all trading
days during the twelve-month

 

-6-



--------------------------------------------------------------------------------

period immediately preceding the Valuation Date. Notwithstanding the foregoing
provisions, the twelve-month period immediately preceding the Valuation Date
will not extend earlier than January 3, 2000.

 

9.3 In the case of an Outside Director who elects to receive payment of Deferred
Stock Units either (a) as of a date after the later of the Outside Director’s
retirement from the Board or attainment of age 70, or (b) in installments that
commence or continue on or after the later of such retirement or attainment of
age 70, Deferred Stock Units covered by such an election will be valued for
purposes of redemption using the Fair Market Value of a Share on the later of
the date of the Outside Director’s retirement from the Board or attainment of
age 70, except as otherwise provided in Section 9.2. It is the express purpose
of this Section to fix the value of a Deferred Stock Unit as of the later of the
date of an Outside Director’s retirement from the Board or attainment of age 70
in all cases where the redemption is for a payment other than one paid upon
retirement from the Board or attainment of age 70 or an early withdrawal made
pursuant to Section 10.3.

 

9.4. Deferred Stock Units will be redeemed only for cash.

 

10. Payment Following the Redemption of Deferred Stock Units

 

10.1. All payments from an Account will be made solely in cash. Payment will
commence on or before thirty (30) days after the Valuation Date immediately
following the designated date or the date that the designated event occurs and
the amount to be paid will be based on the Account balance on such Valuation
Date. Notwithstanding the preceding sentence, the Corporation’s officers may
elect to accelerate payment by deeming the designated date or the date that the
designated event occurs to be a Valuation Date and to make payment within thirty
(30) days thereafter. If an Outside Director elects the equal annual installment
payment option, the amount of each installment to be paid will be determined by
dividing the balance in the Account to be paid in the form of installments by
the number of installments remaining to be paid. The Deferred Stock Units or
notional cash value remaining in an Account subject to installment payouts will
continue to be adjusted for dividends or interest in accordance with Article 7.
In the event of the death or disability of an Outside Director, the Committee
may accelerate the payment of any installment or lump-sum payment because of
hardship or other circumstances deemed in the sole discretion of the Committee
to warrant such acceleration.

 

10.2. Notwithstanding Section 10.1: (a) at any time earlier than twelve (12)
months prior to the date on which a payment of all or a portion of an Account
would be payable, an Outside Director may elect to extend the deferral of all of
his or her Account, or of such portion of his or her Account as would otherwise
be paid; and (b) at any time earlier than twelve (12) months prior to the date
on which a payment of all or a portion of an Account would be payable, an
Outside Director may modify his or her prior payment date election for the
Account; provided, that such modified payment date is on or after the earlier of
the date that he or she expects to retire from the Board or reaches the age of
70.

 

-7-



--------------------------------------------------------------------------------

10.3. An Outside Director may at any time elect the payment, as soon as
administratively practicable, of all of the balance of his or her Account;
provided, that in each such instance, a 10 percent (10%) early withdrawal
penalty will apply to the amount of the requested early withdrawal. An Outside
Director who makes such an election will not be eligible to have Deferred Stock
Units credited to his or her Account for two years after the date of the payment
election.

 

11. Account Statements

 

11.1. A regular quarterly statement of account will be sent to each current or
former Outside Director with a balance in his or her Account listing the
aggregate number of Deferred Stock Units in the Account, including adjustments
for dividends or interest made pursuant to Article 7, and showing the aggregate
Fair Market Value of such Deferred Stock Units as of each Valuation Date,
respectively. The Corporation’s officers may also provide such additional
statements of account as they may deem appropriate from time to time.

 

11.2. In the case of an Outside Director who elects to receive payment of
Deferred Stock Units either (a) as of a date after the later of the Outside
Director’s retirement from the Board or attainment of age 70, or (b) in
installments that commence or continue on or after the later of such retirement
or attainment of age 70, account statements after the later of retirement or
attainment of age 70 will reflect the aggregate Fair Market Value of such
Deferred Stock Units using the Fair Market Value of a Share as of the later of
the date of the Outside Director’s retirement from the Board or attainment of
age 70. Notwithstanding the foregoing provisions, the Corporation’s officers may
instead elect to assign a notional equivalent cash value to the Deferred Stock
Units which would otherwise be credited to the Outside Director’s Account and to
account for the value of the Account covered by an election described in clauses
11.2(a) or 11.2(b), including interest credited thereto, on that basis.

 

12. Effectiveness of the Plan

 

The Plan will become effective as of November 18, 1999, or such later date as
may be specified in the Board resolution adopting the Plan.

 

13. Term of the Plan

 

The Plan will continue in effect until terminated by the Board upon the
Committee’s recommendation pursuant to Section 15.8 or as otherwise terminated
in accordance with Section 15.8. No Deferred Stock Units may be granted under
Article 6 hereof after termination. The termination of the Plan will not affect
the validity of any Deferred Stock Unit credited to an Account on the date of
termination.

 

14. Indemnification of Committee

 

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee will be
indemnified by the

 

-8-



--------------------------------------------------------------------------------

Corporation against the reasonable expenses, including attorney’s fees, actually
and reasonably incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Deferred Stock Unit granted hereunder, and
against all amounts reasonably paid by them in settlement thereof or paid by
them in satisfaction of a judgment in any such action, suit or proceeding, if
such members acted in good faith and in a manner which they believed to be in,
and not opposed to, the best interests of the Corporation.

 

15. Miscellaneous Provisions

 

15.1. No Right or Obligation of Continued Service. Nothing contained herein will
entitle an Outside Director to continue to serve as a member of the Board or
require an Outside Director to continue to provide services as a member of the
Board. The termination of an Outside Director’s service as a member of the Board
will have no effect on his or her rights hereunder, except as otherwise provided
herein.

 

15.2. No Shareholder Rights. The sole interest of an Outside Director hereunder
will be the right to receive the payments provided for herein as and when the
same becomes due and payable, and an Outside Director will have no rights as a
shareholder of the Corporation with respect to Deferred Stock Units credited to
his or her Account.

 

15.3. Nonalienability. Except for the withholding of any tax under applicable
law, no Deferred Stock Units credited to an Account or any amount payable at any
time hereunder will be subject in any manner to alienation, sale, transfer,
assignment, pledge, attachment or other legal process, or encumbrance of any
kind. Any attempt to alienate, sell, transfer, assign, pledge or otherwise
encumber any such Deferred Stock Units or amount, whether currently or hereafter
payable, will be void. Except as otherwise specifically provided by law, no
Deferred Stock Units or amount payable hereunder will, in any manner, be liable
for or subject to the debts or liabilities of an Outside Director or
beneficiary.

 

15.4. Withholding. Payments made by the Corporation hereunder will be subject to
any applicable tax withholding requirements and to such other deductions as are
required at the time of such payment under any income tax or other law, whether
of the United States or any other jurisdiction.

 

15.5. Headings. The headings of Articles and Sections herein are included solely
for convenience of reference and will not alter the meaning or interpretation of
any of the provisions of the Plan.

 

15.6. Successors. The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to expressly
assume the Corporation’s obligations hereunder in the same manner and to the
same extent that the Corporation would be required to perform if no such
succession had taken place. The Plan will inure to the benefit of and be
enforceable by each Outside Director and each Outside Director’s personal or
legal representatives, beneficiaries, executors, administrators, successors,
heirs, distributees, devisees and legatees.

 

-9-



--------------------------------------------------------------------------------

15.7. Status as Unsecured Creditor; Funding of Payments. All Account balances
will constitute unsecured contractual obligations of the Corporation. In the
sole discretion of the Corporation, the Corporation or any of its affiliates may
establish or maintain a nonqualified grantor trust and make contributions
thereto for the purpose of providing a source of funds to make payments
hereunder as they become due and payable; provided, that no such trust will
result in an Outside Director or any designated beneficiary being required to
include in gross income for federal income tax purposes any amounts payable
hereunder prior to the date of actual payment. Notwithstanding the establishment
or maintenance of any such trust, Outside Directors’ and their designated
beneficiaries’ rights hereunder will be solely those of a general unsecured
creditor of the Corporation.

 

15.8. Termination and Amendment of Plan. The Plan may be terminated or amended
at any time by vote of the Board without the consent of any current or former
Outside Director for whom an Account has been established, upon the Committee’s
recommendation; provided, that any termination or amendment will be of general
application to all Outside Directors participating in the Plan (and their
beneficiaries) and will not, without the specific written consent of any such
Outside Director (or beneficiary) adversely affect: (a) any Deferred Stock Units
or amounts theretofore credited to an Account; or (b) the right of an Outside
Director (or beneficiary) to receive all amounts due and payable with respect to
an Account; and provided further, that, notwithstanding any other provision of
the Plan, unless otherwise determined by the Committee in its sole discretion,
upon the occurrence of a Change in Control (as defined in the most recent stock
options granted by PNC to any of its non-employee directors), (i) the Plan will
automatically terminate, (ii) all outstanding Deferred Stock Units credited to
Accounts under the Plan for which a value has not already been fixed in
accordance with the Plan will be valued as of the time immediately prior to the
Change in Control (which will be deemed to be the Valuation Date), (iii) all
Deferred Stock Units outstanding at the time of the Change in Control will be
redeemed for cash, and (iv) for each Account under the Plan with a balance
outstanding at the time the Change in Control occurs, the entire balance of the
Account will be paid out, in cash, to the current or former Outside Director or
beneficiary, as the case may be, as soon as administratively practicable, but no
later than 30 days after the occurrence of the Change in Control.

 

15.9. Governing Law. The Plan will be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania, without reference to its
conflicts of laws provisions.

 

-10-